Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (2020/0137796) is cited to show a system which is considered pertinent to the claimed invention.
3.  Claims 1-20 are allowed.
For claims 1-20, the prior art fails to teach a combination of the UE using a first transmit power for an uplink transmission on the PCC and using a second transmit power for the uplink transmission on the SCC: determining whether a total transmit power including the first and second transmit powers for the uplink transmission exceeds a predetermined threshold; when the total transmit power exceeds the predetermined threshold, adjusting the first transmit power based on a connectivity parameter for the PCC; and adjusting the second transmit power based on the adjusting of the first transmit power.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/